UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7648



FREDDIE EUGENE CASEY,

                                              Petitioner - Appellant,

          versus


BUCKINGHAM CORRECTIONAL CENTER WARDEN,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James P. Jones, District Judge.
(CA-97-466-R)


Submitted:   August 31, 1999             Decided:   September 21, 1999


Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddie Eugene Casey, Appellant Pro Se. Kathleen B. Martin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddie Eugene Casey seeks to appeal the district court’s

final order denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999).       We have reviewed the record and

the district court’s opinion and order and decision from the bench

and find no reversible error. Finding no merit to Casey’s numerous

claims of the ineffective assistance of counsel we deny a certif-

icate of appealability and dismiss the appeal.      See Strickland v.

Washington, 466 U.S. 668, 687-88, 691-95 (1984).         We also deny

Casey’s motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2